83 F.3d 417
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alveda Ingram Richardson, a/k/a Alveda Ingram, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Alveda Ingram RICHARDSON, a/k/a Alveda Ingram, Defendant-Appellant.
Nos. 95-7637, 95-7759.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 15, 1996.Decided:  April 25, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Benson E. Legg, District Judge;  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-92-207-L, CA-94-3361-L)
Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Atlanta, Georgia, for Appellant.   Andrea L. Smith, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
D.Md.
No. 95-7637 DISMISSED;  No. 95-7759 AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted Appeal No. 95-7637 outside the sixty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on June 15, 1995;  Appellant's notice of appeal was filed on August 29, 1995.   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore dismiss Appeal No. 95-7637.


2
In Appeal No. 95-7759, Appellant appeals from the district court's orders denying her motion to file a notice of appeal out of time and denying reconsideration of that order.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.   Accordingly, in No. 95-7759, we affirm on the reasoning of the district court.   United States v. Richardson, Nos.  CR-92-207-L;  CA-94-3361-L (D.Md. Oct. 16, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-7637--DISMISSED
No. 95-7759--AFFIRMED